Citation Nr: 1401141	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for depression, to include as secondary to service-connected residuals, left upper extremity weakness/hemiplegia, ruptured berry aneurysm, and residuals, left lower extremity weakness/hemiplegia, ruptured berry aneurysm, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Veteran was afforded a VA examination to address his claim for a TDIU.  The examination report reflects the VA examiner's opinion that the Veteran "is not able to perform physically demanding work or that which requires much walking," but that he "could perform sedentary work."  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The July 2013 opinion is inadequate to decide the claim for a TDIU.  The opinion concludes that the Veteran could perform sedentary employment.  However, the question is not whether his service-connected disabilities allow for sedentary employment, but rather whether his service-connected disabilities, either singularly or in conjunction with one another, render him unable to secure and follow a substantially gainful occupation.  The opinion merely relates that the Veteran could work in a sedentary position and does not address whether the Veteran's service-connected disabilities preclude substantially gainful employment, not any type of employment.  Accordingly, the examination is inadequate and must be returned.  38 C.F.R. § 4.2.

In a June 2013 statement, the Veteran related that a doctor had informed him that he would never be able to "be gainfully employed again."  It thus appears that there are potentially relevant outstanding private records.  As the claim is being remanded, VA should attempt to obtain these records with the Veteran's assistance, should he so desire.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  38 C.F.R. § 3.159(c)(1) (2013).  Upon remand, the Veteran must be asked to execute a VA Form 4142, so that VA may attempt to obtain any records he identifies and associate them the claims files.  The Veteran should also be advised that he may alternatively submit these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any treatment records relating to his TDIU claim.  He should provide approximate dates of treatment and identify the caregiver/facility.  Upon obtaining this information, and any necessary authorization form(s), i.e. VA Form 21-4142, attempt to obtain the outstanding evidence.  Any negative search result should be noted in the record and communicated to the Veteran.  The Veteran should be advised that he may also submit any such evidence.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination(s) for his claim of entitlement to TDIU.  The claims files should be provided to the appropriate examiner for review, and the examiner should note that they have been reviewed.  The examiner should elicit a history from the Veteran regarding his employment history and examine the Veteran thoroughly.

After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded by reason of his service-connected disabilities alone from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms and manifestations related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.  38 C.F.R. § 4.14.

The examiner is asked to provide the underlying reasons for any opinion expressed.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion

3.  Following the development directed above, as well as the development and adjudication of the Veteran's claim for service connection of depression, readjudicate the claim currently on appeal.  In readjudicating the claim for a TDIU, the Agency of Original Jurisdiction (AOJ) must, in view of the Veteran's contention that his service-connected conditions have rendered him unemployable, specifically address whether referral for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b).  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time to respond before this case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

